Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 6/25/21.
Claims 1, 4-10, 13-17, and 19-20 are pending.
Information Disclosure Statement
The IDS statement filed 5/13/21 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The amended title is still deemed too generic to overcome this objection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1, 4-8, 10, 13-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/107397 to Wei et al., (“Wei”) in view of Wang et al., US 2020/0029343, (“Wang”), newly cited.
Independent Claims
Regarding independent claim 1, Wei teaches the claimed limitations “A method for transmitting and receiving data, applied to a communication system (see Fig. 1), wherein the communication system comprises a user equipment group (Fig. 1, D2D communication group 2), and 5the user equipment group comprises a plurality of user equipments (Fig. 1, UEs 3-5), wherein the method comprises: 
performing, by the user equipments, data transmission and reception according to specified resource related information, the specified resource related information comprising a plurality of specified times and/or a plurality of specified resources; (see paragraph nos. 0062, 0066, 0073-0074, 0110-0115; see in particular paragraph nos. 0062 and 0074 in which the recited “a plurality of specified resources” reads on the low transmit power mode and the normal transmit power mode of the UEs 3-5; in addition, the broadly recited “a plurality of specified resources” also reads on the reallocation of resources (e.g., subcarrier frequencies and/or time slots, etc., see paragraph no. 0112) configured by the group head (UE3 in Fig. 1) to the UEs 4 and 5; the UEs 3-5 use the newly re-allocated resources to transmit and receive data; the broadly recited “a plurality of specified times” also reads on the disclosed time slots in paragraph no. 0112)
wherein the plurality of user equipments comprise a plurality of first user equipments (see Fig. 1, UEs 4, 5) and a second user equipment (see Fig. 1, UE3), and the second user equipment is a group head equipment of the user equipment group (see Fig. 1, UE3 is a group head of D2D communication group 2; see paragraph no. 0061); 
wherein each of the first user equipments corresponds to one piece of the specified resource related information (see paragraph nos. 0062, 0074, 0095, and Fig. 10 which disclose that each of UEs 4 and 5 uses a normal transmit power mode for the D2D communication; the “specified resource related information” reads on the normal transmit power mode); when at least two first user equipments of the plurality of first user equipments meet a preset condition, the specified resource related information corresponding to the at least two first user equipments is the same” (see paragraph nos. 0062, 0074, 0095 and Fig. 10 which disclose that at least two UEs 4 and 5 use the same normal transmit power mode for the D2D communication when the UE4 detects that it exits the coverage area of the base station 11, see also Fig. 1 which shows this; Fig. 1 shows that both UEs 4 and 5 are outside of the coverage area 10 and hence, both UEs 4 and 5 “meet a preset condition” in which the “preset condition” reads on being outside of the coverage area 10) as now recited in claim 1.
Wei does not teach the entirety of the limitation “when at least two first user equipments in the plurality of first user equipments do not meet the preset condition, the specified resource related information corresponding to the at least two first user equipments is different” as now recited in claim 1.  Wei teaches that when at least one first user equipment (see Fig. 2, UE 4) does not meet the preset condition (not being outside of the coverage area 10 as shown in Fig. 2 or stated alternatively, being inside of coverage area 10), the specified resource related information corresponding to the at least one first user equipment is different (low transmit power mode is used by both UE4 and UE5, see paragraph no. 0062; the “different” specified resource related information reads on the low transmit power mode).  Hence, Wei does not teach the “at least two first user equipments” limitation within the limitation identified above.
Wei also does not teach “wherein the preset condition is that a distance between any two of the at least two first user equipments is greater than or equal to a first preset threshold; or 
the preset condition is that a signal strength between any two of the at least two first user equipments is less than or equal to a second preset threshold” as now recited in claim 1. 
Wang teaches that when a distance between the plurality of terminal devices is short enough, time-frequency resources that are allocated to any two terminal devices that communicate with other terminal devices may be different, see paragraph no. 0231.  The distance being short enough is interpreted to mean that the distance between any two terminal devices is less than a preset distance threshold, see paragraph nos. 0194 and 0195 for evidentiary support of this interpretation.  In those two paragraphs, a distance long enough between any two terminal devices is a distance greater than or equal to the preset distance threshold which therefore, means that a distance short enough must mean the opposite, i.e., less than the preset distance threshold.  Hence, Wang teaches the limitations “when at least two first user equipments in the plurality of first user equipments do not meet the preset condition, the specified resource related information corresponding to the at least two first user equipments is different” (paragraph no. 0231) and “wherein the preset condition is that a distance between any two of the at least two first user equipments is greater than or equal to a first preset threshold” (paragraph no. 0194).
Furthermore, Wang more clearly teaches the limitations “wherein each of the first user equipments corresponds to one piece of the specified resource related information (see paragraph nos. 0192 and 0193 which disclose that a first terminal device uses a first time-frequency resource and a second terminal device uses a second time-frequency resource); when at least two first user equipments of the plurality of first user equipments meet a preset condition, the specified resource related information corresponding to the at least two first user equipments is the same” (see paragraph no. 0194 which discloses “when a distance between the first terminal device and the second terminal device is greater than or equal to a preset distance threshold, the first time-frequency resource is the same as … the second time-frequency resource”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wei by incorporating the teachings of Wang to reduce the signal interference between the terminal devices in a D2D communications group during D2D communications, as suggested by Wang in paragraph no. 0195.
Regarding independent claim 10, this independent claim is a corresponding apparatus (i.e. UE) claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 10, see Fig. 5 for a “one or more processors” (processing device 34), “one or more memories” (paragraph no. 0135), “one or more transceivers” (RX 32, TX 33), and “one or more programs” (paragraph no. 0135).
Dependent Claims
Regarding claims 4, 13 Wei teaches “wherein the communication system further comprises a network device (Fig. 1, base station 11): wherein the specified resource related information of the first user equipments is configured by the second user equipment (group head 3, paragraph no. 0114): or, the speciled 25resource related information of the first user equipments is configured by the network device; or the specified resource related information of the first user equipments is determined by the first user equipments according to identities (IDs) of the first user equipments.”
Regarding claim 5, see paragraph no. 0062 of Wei.
Regarding claims 6, 14, Wei teaches “wherein when the specified resource related information of the first user equipments is configured by the second user equipment (see paragraph no. 0114), 5or, when the specified resource related information of the first user equipments is configured by the network device (see paragraph no. 0111), the specified resource related information of the first user equipments is configured by the second user equipment or the network device through system information or dedicated signaling” (see paragraph no. 0073 for a broadcast command by the group head 3 which is analogous to “system information” or alternatively, see Fig. 14, step 114 which shows dedicated signaling to UE such as UE 4 shown in Fig. 1).
Regarding claims 7, 15, Wei teaches “wherein the specified resource related 10information of the second user equipment is configured by the network device (see paragraph no. 0114 which discloses that the group head 3 sets its own resources when a message is received from the eNobeB, via the UE, see paragraph nos. 0112-0113), or, the specified resource related information of the second user equipment is determined by the second user equipment according to an ID of the second user equipment.”
Regarding claims 8, 16, Wei teaches “wherein when the specified resource related information of the first user equipments is configured by the second user equipment, 15the specified resource related information used by the second user equipment is configured by the network device” (see paragraph nos. 0112-0114).
Regarding claims 19, 20, see paragraph no. 0135 of Wei.
Claims 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei and Wang as applied to claims 1, 10 above, and further in view of EP 2858398 to Li et al., (“Li”).
	Regarding claims 9 and 17, Wei and Wang do not explicitly teach “wherein a spacing between any two adjacent specified times of the plurality of specified times is the same, and a plurality of specified resources corresponding to each of the plurality of specified times are the 20same.”  Wei does teach using identical resources among the UEs in the D2D communication group, see paragraph no. 0066.
	Li teaches that radio resource patterns configured for UEs in a group, such as group 1, are identical and that these resource patterns include identical subframes (e.g., odd subframes are used by UEs in group 1) or “same spacing” and identical frequency domain resources (e.g., UEs in group 1 use front half of RBs in a system bandwidth) or “same specified resources”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wei and Wang by incorporating the teachings of Li to reduce interference among the UEs, as suggested by Li in paragraph no. 0011.
Response to Arguments
The 112(b) and 101 rejections have been withdrawn in view of applicant’s amendments.  The objection to the title is maintained because the amended title merely replaces one generic term “related products” with another generic term “user equipment.”  Examiner suggests that the applicant use one or more of the terms in the body of claim 1, e.g., “specified resources,” “preset condition”, etc. to amend the title.
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414